Citation Nr: 0122914	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  97-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefits purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to May 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran and his 
representative appeared and presented testimony before a 
member of the Board at a hearing at the RO in July 1997.  The 
Board remanded the case for additional development in January 
1998.

In a June 1999 decision, the Board determined that the 
veteran was not competent for VA purposes.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2000, the parties 
filed a Joint Motion For Remand on the basis that the 
instructions in the January 1998 Board remand were not 
followed.  See Stegall v. West, 11 Vet. App. 268 (1998).  In 
a July 2000 order, the Court granted a Joint Motion for 
Remand, vacated the Board's June 1999 decision and remanded 
the case to the Board.  


REMAND

In an August 2001 letter, the Board advised the veteran that 
the Board member who conducted his July 1997 hearing had 
retired and informed him that he was entitled to another 
hearing, if he so desired.  In an August 2001 response, the 
veteran indicated that he wanted to attend another hearing 
before a member of the Board sitting at the RO.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.  A copy of the notice 
to the veteran and his representative of 
the scheduling of the hearing should be 
placed in the record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





